Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                PageID.3     Page 1 of 10




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

KEVIN JAMEL MYERS,

       Plaintiff,

v.                                                          Case No. 20-11800

WARDEN KEVIN LINDSEY, et al.,

     Defendants.
____________________________/

                    OPINION AND ORDER OF SUMMARY DISMISSAL

       This is a state prisoner’s pro se civil rights action filed pursuant to 42 U.S.C. §

1983. Plaintiff Kevin Jamel Myers is confined at the Macomb Correctional Facility in

Lenox Township, Michigan. This case was transferred from the Western District of

Michigan where Plaintiff paid the filing fee in full.

       Plaintiff alleges that he was terminated from his job with the Michigan Braille

Transcribing Fund (MBTF) at G. Robert Cotton Correctional Facility and transferred to

Macomb CF after it became known that he had agreed to be a witness in a lawsuit

against Defendants in a case associated with the Braille program. Plaintiff names as

Defendants both Michigan Department of Corrections and MBTF employees and claims

that Defendants’ retaliatory actions violated his First Amendment rights. He seeks

transfer back to Cotton Correctional Facility, reinstatement of his job, and damages. The

complaint will be dismissed for failure to state a claim.
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20               PageID.4     Page 2 of 10




                                  I.   BACKGROUND

       Plaintiff worked for the Michigan Braille Transcribing Fund at the G. Robert

Cotton Correctional Facility in Jackson, Michigan, as a graphic artist. On May 10, 2019,

Plaintiff’s cell was searched, and eleven books of pornography were found. (ECF No. 1,

PageID.3.) Petitioner received “minor misconduct” contraband tickets for the books and

for an extra mattress also found in his cell. (Id. at 3, 6.) He was investigated to

determine whether he misused his work assignment with MBTF to obtain the books, but

the investigation did not reveal any abuse. (Id. at 5, 6-7.)

       Following the discovery of the pornography and a disciplinary period, Plaintiff

was told by Defendant Stacey Purdy to report back to work. When he did so, Defendant

Mark Holey called Defendant Cindy Olmstead, who stated that Plaintiff was not working.

(Id. at 4.) He was instructed to return to his housing unit. The next day, Defendant

Brenda Schmeltz 1 sent Plaintiff back to housing when he tried to report again. In an

email, Schmeltz wrote that (now retired) Defendant Warden Kevin Lindsey said that

Plaintiff would “never be working over here again.” (Id. at 5.) Schmeltz’s email said that

Plaintiff had pled guilty to “437” and received five days “LOP” (loss of privileges). In

other emails, Schmeltz talked about Plaintiff being found with pornographic materials.

       On May 22, 2019, Warden Lindsey told Purdy via email that Plaintiff was

terminated from the MBTF, based on the safety and security of the facility, and




1 Defendants Holey, Olmstead, and Schmeltz are employees of the MBTF. Decisions in
this district have determined that they are state actors properly sued under 42 U.S.C. §
1983. See, e.g., Madrid v. King, No. 17-11266, 2018 WL 1005600, at *5 (E.D. Mich.
Jan. 31, 2018), report and recommendation adopted, No. 17-11266, 2018 WL 1101330
(E.D. Mich. Mar. 1, 2018).
                                              2
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                PageID.5     Page 3 of 10




instructed her to initiate the appropriate paperwork. Purdy responded that “nothing

[Plaintiff] did, that we can prove, . . . is considered a safety and security problem. He

was put back to work for lack of proof” that he made copies or downloaded porn “in

braille.” (Id. at 5.) In an email to Purdy the next day, Lindsey repeated his “safety and

security” rationale, and directed Purdy to lift a hold on Plaintiff so that he could be

transferred. (Id. at 6.) Also on May 23, when asked whether Plaintiff would still be

employed in the program, Olmstead stated that Lindsey had told her “No.” (Id.)

       Purdy requested a copy of Plaintiff’s ticket “for the 10 porn books” on May 28,

2019. (Id.) Purdy filed a work evaluation form on Plaintiff on May 30, 2019, which

reflected a termination date of May 23. (Id. at 3.)

       Plaintiff claims that the day his cell was searched, revealing the pornography,

was the same day it became known “that he was asked to be a witness against some of

the defendants” named in this complaint in another lawsuit in this district, Madrid v.

King, 17-11266. 2 (Id. at 6.) Plaintiff claims that his job termination and transfer were in

retaliation for his agreement to testify against the defendants on Madrid’s behalf. (Id. at

7.)

                                    II.   STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), the court is required to dismiss

a prisoner’s complaint before service if it determines that the action is frivolous,




2 The named defendants in Madrid v. King are Glenn King, Mark Holey, and Cindy
Olmstead; Holey and Olmstead are defendants in this matter. “[I]t is well-settled that
federal courts may take judicial notice of proceedings in other courts of record.” United
States v. Mont, 723 F. App’x 325, 327 n.3 (6th Cir.), cert. granted, 139 S. Ct. 451
(2018), and aff’d on other grounds, 139 S. Ct. 1826 (2019) (citation omitted).
                                             3
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                  PageID.6      Page 4 of 10




malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §1915A(b); 42 U.S.C. §

1997e(c). A complaint is frivolous “where it lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is “subject to dismissal for failure

to state a claim if the allegations, taken as true, show the plaintiff is not entitled to relief.”

Jones v. Bock, 549 U.S. 199, 215 (2007).

       When evaluating a complaint under PLRA standards, courts “construe the

complaint in the light most favorable to the plaintiff, accept all well-pleaded factual

allegations as true, and examine whether the complaint contains ‘sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.’” Hill v.

Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). A pro se civil rights complaint is to be construed liberally. Boag v. MacDougall,

454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

       A complaint must set forth “a short and plain statement of the claim showing that

the pleader is entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ.

P. 8(a)(2), (3). “[D]etailed allegations” are not necessary, but under Rule 8(a) the

pleading must ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). This standard “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 566 U.S. at 677

(citing Twombly, 550 U.S. at 555).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was


                                                4
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                 PageID.7     Page 5 of 10




committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). The plaintiff

must establish the liability of each individual defendant by that person’s own conduct.

“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

                                   III.   DISCUSSION

       Plaintiff’s complaint does not meet the necessary standard to survive screening.

Even construed liberally and in a light most favorable to Plaintiff, his allegations do not

establish that defendants retaliated against him for First Amendment protected conduct.

       To state a First Amendment retaliation claim, a plaintiff must plausibly allege that:

“(1) he engaged in protected conduct; (2) the defendant took an adverse action against

him ‘that would deter a person of ordinary firmness from continuing to engage in that

conduct’; and (3) . . . the adverse action was taken (at least in part) because of the

protected conduct.” Thomas v. Eby, 481 F.3d 434, 440 (6th Cir. 2007) (quoting

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.1999) (en banc)).

       In the prison setting, the type of conduct that is constitutionally protected is

limited: “[I]t is generally much harder for a prisoner to show that his conduct is protected

because prison regulations are allowed to infringe on prisoners’ rights as long as they

are rationally related to a legitimate penological concern.” Thaddeus-X, 175 F.3d at 395

(citing Turner v. Safley, 482 U.S. 78 (1987)). Violating a legitimate prison regulation is

not “protected conduct[,]” and thus cannot be the basis for a retaliation claim. Id.




                                               5
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                  PageID.8   Page 6 of 10




       Here, the protected conduct alleged was serving as a witness in another federal

suit. Plaintiff asserts that the defendants against whom he was going to testify retaliated

against him “for what he was doing on behalf of” the plaintiff in the Madrid case. (ECF

No. 1, PageID.7.) However, a prison inmate “does not have an independent right to help

other prisoners with their legal claims.” Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th

Cir. 1999) (citing Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993)). “Such assistance

is protected, however, when the inmate receiving the assistance would otherwise be

unable to pursue legal redress.” Herron v. Harrison, 203 F.3d 410, 415–16 (6th Cir.

2000) (citing Thaddeus-X, 175 F.3d at 395; Gibbs, 10 F.3d at 378). The protected status

in this context derives from the right of access to the courts of the litigant being

supported, id., not the inmate providing that assistance, such as the Plaintiff here.

       Plaintiff has not asserted that the plaintiff in the Madrid v. King case would be

unable to proceed with his suit without Plaintiff’s testimony, and therefore, his conduct is

without First Amendment protection. Cf. Thaddeus-X, 175 F.3d at 395 (allegations

established that without Thaddeus-X’s assistance the plaintiff would lose meaningful

access to the courts). Generally, analysis of retaliation claims stops at the point the

conduct is deemed not protected See Thaddeus-X, 175 F.3d at 395 (“Absent protected

conduct, plaintiffs cannot establish a constitutional violation.”)

       The Sixth Circuit has on occasion permitted plaintiffs who “neglected to allege

that [their] services were vital to the other inmates’ right of access to the courts” to

amend their complaint to include that allegation. See Herron, 203 F.3d at 416 (citing




                                              6
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20              PageID.9     Page 7 of 10




Gibbs, 10 F.3d 373). However, the court finds that Plaintiff has also failed to meet the

third prong, causal connection. 3 Therefore, amendment of his complaint would be futile.

       A plaintiff claiming retaliation in violation of the First Amendment must

demonstrate that it was a “substantial or motivating factor in the defendant’s alleged

retaliatory conduct.” Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)); see also

Thaddeus-X, 175 F.3d at 394, 399. However, if retaliation was not the “but-for cause,”

and the defendant “even without the impetus to retaliate . . . would have taken the

action complained of[,]” a causal connection will not be found. Hartman v. Moore, 547

U.S. 250, 260 (2006) (citing Mt. Healthy, 429 U.S. at 287); accord, King v. Zamiara, 680

F.3d 686, 709 (6th Cir. 2012) (applying Mt. Healthy’s standard in the prison retaliation

context) (citing Mt. Healthy, 429 U.S. at 285; Arnett v. Myers, 281 F.3d 552, 562 (6th

Cir. 2002)). Finally, a “defendant must have known about the protected activity in order

for it to have motivated the adverse action.” Thaddeus-X, 175 F.3d at 387 n.3.

       First, Plaintiff provides no allegation that plausibly supports any defendant’s

knowledge of his prospective testimony as a witness in the Madrid case. He only

asserts that the information became “known” around the time that his cell was searched.

Compl., ECF No. 1, PageID.6. “Without more, . . . conclusory allegations of temporal

proximity are not sufficient to show a retaliatory motive.” Skinner v. Bolden, 89 F. App’x



3 Plaintiff’s allegations would meet the second prong of the Thaddeus-X analysis, that
is, the loss of his job and subsequent transfer were adverse actions sufficient to “deter a
person of ordinary firmness” from engaging in protected conduct. See Siggers-El v.
Barlow, 412 F.3d 693, 704 (6th Cir. 2005) (citation omitted) (transfers); Shehee v.
Luttrell, 199 F.3d 295, 301 (6th Cir. 1999); Spruytte v. Hoffner, 181 F. Supp. 2d 736,
743 (W.D. Mich. 2001) (job loss).
                                             7
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20              PageID.10     Page 8 of 10




579, 579–80 (6th Cir. 2004) (citations omitted). Plaintiff has not supplied “more”: he has

not explained who knew about his role in the Madrid case, nor has he linked it to the

search of his cell.

       Plaintiff does admit to having been disciplined for the pornographic materials

found in his cell and does not suggest this was a falsified misconduct. Nor does he

allege that any of the named defendants were responsible for the search or subsequent

disciplinary action. Plaintiff has not established a nexus between the information about

his testimony and his job termination, but rather, his allegations establish that

Defendants’ emails and other communications demonstrate his misconduct was the

motivating factor.

       The emails reflect confusion over Plaintiff’s status following the ticket. For

instance, an email by Schmeltz notes that Plaintiff said had been cleared of his

misconduct, but that conflicted with other information she had received. (ECF No. 1,

PageID.5.) Schmeltz also wrote that Olmstead was seeking “clarification and

agreement” from Warden Lindsey. (Id.) The frequent mention of the misconduct in the

emails indicate that it was Defendants’ primary focus. A prisoner’s violation of a

“legitimate prison regulation” is not protected and thus cannot serve as the basis for a

retaliation claim. Thaddeus-X, 175 F.3d at 395.

       Plaintiff emphasizes in the complaint that he was found not to have abused his

job in obtaining the pornographic materials, and that Classification Director Purdy sent

him back to work, but the individuals against whom he was going to testify terminated

his job. But the emails in the complaint indicate that the decision-maker in Plaintiff’s

termination was Lindsey, warden at the time, and not the MBTF staff who were


                                              8
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20              PageID.11     Page 9 of 10




defendants in the Madrid suit. (Id. at 5, 6.) Responding to a question about whether

Plaintiff could continue working in the Braille program, Olmstead wrote in an email that

she “talked with Warden Lindsey yesterday and he said ‘No.’” (Id. at 6.) Schmeltz told a

co-worker that she heard Lindsey say Plaintiff would not work there again; she

expressed hope that “the warden would come through with what he said.” (Id. at 4.)

       Lindsey emailed Purdy to initiate the termination, citing “safety and security” as

the justification. Purdy responded to Lindsey that safety and security were not an issue,

based on the investigations of Plaintiff. However, Lindsey overruled Purdy, and

Plaintiff’s job with MBTF was terminated. He was then transferred to Macomb

Correctional Facility.

       Lindsey is not a defendant in the Madrid case. And as with all other defendants,

Plaintiff did not allege that Lindsey was aware Plaintiff was going to testify against

MBTF staff. The court cannot fill a factual gap with its own conjecture. Wells v. Brown,

891 F.2d 591, 594 (6th Cir. 1989) (citing Merritt v. Faulkner, 697 F.2d 761 (7th Cir.

1983)). Plaintiff has not plausibly alleged that Defendants retaliated against him based

on their knowledge of his prospective assistance in Madrid.

                                 IV.    CONCLUSION

       For the reasons set forth above, the court finds that Petitioner has not stated a

claim on which relief may be granted. Accordingly,

       IT IS ORDERED that the Complaint is summarily DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915A(b); 42 U.S.C. § 1997e(c).


                                                  S/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
                                             9
Case 3:20-cv-11800-RHC-PTM ECF No. 4 filed 10/27/20                                        PageID.12   Page 10 of 10




Dated: October 27, 2020
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 27, 2020, by electronic and/or ordinary mail.

                                                                               S/Lisa Wagner
                                                                               Case Manager and Deputy Clerk
                                                                               (810) 292-6522

S:\Cleland\Cleland\CHD\2254\20-11800.MYERS.OrderSummaryDismissal.ps.chd.docx




                                                                          10
